 In the Matter of THE YOUNGSTOWN STEEL DOOR COMPANYandFEDERAL LABOR UNION 22559 (AFL) 'Case No.R4417.-DecidedMay 3, 1941Jurisdiction:steel products manufacturing industry.Investigation and Certification of Representatives:refusal to accord union rec-ognition until certified by the Board; new employees hired to replace laid-offemployees who failed to return to work after being given an opportunity todo so,heldeligible to vote where they were hired- on a permanent basis and,except as to vacations and certain similar privileges, have all the rightsand privileges of old employees; election necessary.Unit Appropriate for Collective Bargaining:all employees at one of the Com-pany's plants, including stock clerks, but excluding supervisory employees,the superintendent, foremen, head foremen, pushers, clerical workers, time-keepers, office employees, watchmen, and patrolmen ; stipulation as to.Mr. J. E. Bennett,of Youngstown, Ohio, for the Company.Mr. Jesse GallagherandMr. P. A. Trant,of Cleveland, Ohio, forthe Federal.Mr. LaVerne HalseyandMr. John W. Grajeiar,of Youngstown,Ohio, for the S. W. O. C.Mary M. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 7, 1941, Federal Labor Union 22559 (A. F. 'L.),herein called the Federal, filed with the Regional'Director for theEighth Region (Cleveland, Ohio) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Youngstown Steel Door Company, Youngstown, Ohio,herein called the Company, and requesting an investigation and certi-fication, of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March13, 1941, the National 'Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-31 N. L. R. B., No. 91.555 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations-Series 2, as amended,ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 17,1941,the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company,the Fed-eral,and Steel' Workers Organizing Committee Local No. 2310(C. I. 0.), herein called the S.W. O. C., a labor organization claim-ing to represent employees,directly affected by the investigation.Pursuant to the notice,a hearing was held on March 25, 1941, atYoungstown,Ohio, beforeMax W.Johnstone,the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel,the Federal and the S. W. O. C.by repre-sentatives.All participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the hearing the Federal requested that it be certified as exclusivebargaining agent on the basis of the Regional Director's report.'The Trial Examiner reserved ruling on the motion.It is herebydenied.IUpon the entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Youngstown Steel' Door Company is an Ohio corporation whichoperates manufacturing plants at Youngstown, Ohio, and Hammond,Indiana.The present proceeding involves only the plant in Youngs-town, Ohio, where the Company is primarily engaged in the manu-facture and sale of doors and sides for freight cars, grain doors, andvarious bulk material containers.Steel sheets, bars, plates, struc-tural shapes, steel and malleable iron castings, rivets, and paint arethe principal raw materials used at this plant.The Company an-nually purchases more than $1,000,000 worth of these raw materialsfor use at the Youngstown plant of which 10 per cent are obtained byitoutside the State of Ohio.Finished products manufactured atthe plant in 1940 were valued at $9,000,000.Approximately 95 percent of such products were shipped by the Company to points out-side the State of Ohio.1Referred to in Section III,infra. THE YOUNGSTOWNSTEEL DOORCOMPANY557H. THE ORGANIZATIONS INVOLVEDFederal Labor Union 22559 (A. F. L.) is a labor organization, af--Miated with the American Federation of Labor, admitting to mem-bership employees of the Company.SteelWorkers Organizing Committee Local Union No. 2310(C. I. 0.) is a labor organization, affiliated with the Congress of In-dustrialOrganizations, admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that on or about January 30,1941, the Federal requested the Company to recognize it as the ex-clusive bargaining representative of the Company's employees withinan appropriate unit.The Company declined to recognize the Fed-eral as such representative unless and until the Board certified itas such.A statement prepared by the Regional Director and introducedinto evidence, discloses that the Federal and the S. W. O. C. eachrepresents a substantial number of the Company's employees.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, hasa close, intimate,and substantialrelationto trade, traffic, and commerce among the several states andtends to lead to labor disputes burdening and obstructingcommerceand thefreeflow of commerce.V. THE APPROPRIATE UNITAt the hearing it was stipulated by all parties, and we find, thatall the Company's employees at the Youngstown plant, includingstock clerks, but excluding supervisory employees, the superintendent,foremen, head foremen, pushers, clerical workers, timekeepers, officeemployees, watchmen, and patrolmen, constitute a unit appropriatef The Regional Director stated that the Federal submitted to him 312 application cardsin support of its claim that it represented 322 employees in an appropriate unit consistingof approximately 500 employees;and that 243 of such cards bore dates between November1940 and February 1941.He stated also that the S. W. O. C. submitted to him 82application cards, 64 of which were dated January or February 1941,and 18 of whichwere undated. 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining.We further find that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Fed-eral contends that eligibility to participate in the election should bedetermined as of January 30 or February 7, 1941.The Company andthe S. W. O..C. desire that the Company's current pay roll be used.to determine eligibility.On February 18, 1941, the Company laid off indefinitely,- for lackof work, some 50 employees, and later hired 25 new employees:TheFederal apparently desires that the laid-off employees should bepermitted to vote and the new employees hired after the February18 lay-off should be refused such privilege.The Federal claims thatsuch new employees are on a so-called "three months employmentbasis" and during such period do not participate in vacation andother benefits granted employees by the Company.However, itappears that the men laid off by the Company on February 18 andnot now employed by it were thereafter given a chance to return towork for the Company and failed to do so and that the 25 men hiredto replace them were hired on a permanent basis and, except as tovacations and certain similar privileges, have all the rights andprivileges of old employees.Under these circumstances, we shall direct that all employees in theappropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElection, subject to such limitations and additions as are set forthin said Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Youngstown Steel Door Company,Youngstown, Ohio, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All the Company's employees at the Youngstown plant, includ-ing stock clerks, but excluding supervisory employees, the superintend-ent, foremen, head foremen, pushers, clerical workers, timekeepers,office employees, watchmen, and patrolmen, constitute a unit appro- THE YOUNGSTOWN STEEL DOOR COMPANY559priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Youngstown Steel Door Company, Youngstown, Ohio, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees of The Youngstown Steel DoorCompany at its Youngstown, Ohio, plant who were employed bythe Company during the pay-roll period immediately preceding 'thedate of this Direction, including stock clerks, employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory employees,the superintendent, foremen, head foremen, pushers, clerical workers,timekeepers, office employees, watchmen, patrolmen, and those whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Federal Labor Union 22559 (A.F. L.), or by Steel Workers Organizing Committee, Local UnionNo. 2310 (C. I. 0.), for the purposes of collective bargaining, or byneither.